DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Receipt is acknowledged of an amendment filed 29 April 2022, which has been placed of record and entered in the file.
Claims 1 and 3-21 are pending.
Claim 2 is canceled.
Claims 1 and 16-18 are amended.
Claim 21 is new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Interview Summary
The reply filed on 29 April 2022 includes a complete and accurate record of the substance of the 29 April 2022 interview.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Siderits on 22 July 2022.
The application has been amended as follows: 
In claim 1, line 17, after “base”, --, wherein at least one of the inner rails includes at least one first cam surface, and wherein the at least one top surface is at least partially positioned distally relative to the at least one first cam surface of the at least one of the inner rails-- has been inserted.  
	In claim 18, line 2,  “at least” has been deleted.
In claim 19, line 6, before “the method”, --wherein the at least one first cam surface includes at least one distal cam surface, wherein the at least one second cam surface includes four proximal cam surfaces spaced apart from each other in a lateral direction, wherein each proximal cam surface of the four proximal cam surfaces is at least partially positioned proximally relative to the at least one distal cam surface and relative to the at least one intermediate support surface-- has been inserted. 
	Claim 21 has been canceled.
EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 1 and 19 were amended to avoid the prior art.
Claim 18 was amended to correct an editorial error.
	Claim 21 was canceled to comport with amendments made to claim 19.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“(b) a laterally-opposed pair of outer rails extending upwardly from the base, wherein at least one of the outer rails includes at least one first cam surface, wherein the at least one first cam surface is inclined relative to the plane, wherein the at least one top surface is at least partially positioned distally relative to the at least one first cam surface; and 
(c) a laterally-opposed pair of inner rails extending upwardly from the base, wherein at least one of the inner rails includes at least one first cam surface, and wherein the at least one top surface is at least partially positioned distally relative to the at least one first cam surface of the at least one of the inner rails”.
The closest prior art to Shelton et al. (EP 3,015,080) discloses a staple driver actuator 910 comprising a base having a bottom surface defining a plane, the bottom surface is configured to slide longitudinally relative to a jaw of the stapler, and a top surface parallel to the plane, a laterally opposed pair of outer rails 940 extending upwardly from the base and including a first cam surface 942 inclined relative to the plane, and a laterally opposed pair of inner rails 920 extending upwardly from the base and including cam surfaces, and in which the top surface is positioned distally relative to the cam surfaces of the inner rails.  
The closest prior art to Shah (US Pat. Publ. No. 2017/0020525) discloses a staple driver actuator 42 comprising a base having a bottom surface and a top surface, a laterally opposed pair of outer rails 44 extending upwardly from the base and including cam surfaces 45a, and in which the top surface is positioned distally relative to the cam surfaces of the outer rails, and a laterally opposed pair of inner rails 44.  
The difference between the Shelton et al. reference, or a combination of the Shelton et al. and Shah references, and the claimed subject matter is that Shelton et al. or a combination of Shelton et al. and Shah do not disclose or teach  “(b) a laterally-opposed pair of outer rails extending upwardly from the base, wherein at least one of the outer rails includes at least one first cam surface, wherein the at least one first cam surface is inclined relative to the plane, wherein the at least one top surface is at least partially positioned distally relative to the at least one first cam surface; and (c) a laterally-opposed pair of inner rails extending upwardly from the base, wherein at least one of the inner rails includes at least one first cam surface, and wherein the at least one top surface is at least partially positioned distally relative to the at least one first cam surface of the at least one of the inner rails”.  
The difference between the claimed subject matter and Shelton et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Shelton et al. disclose a staple driver actuator including a laterally opposed pair of outer rails, and a laterally opposed pair of inner rails, in which the top surface of the base is positioned distally relative to the cam surfaces of the inner rails only.  Shah discloses a staple driver actuator including a laterally opposed pair of outer rails, and a laterally opposed pair of inner rails, in which the top surface of the base is positioned distally relative to the cam surfaces of the outer rails only.  Neither of the Shelton et al. or Shah references disclose or teach a staple driver actuator in which the top surface of the base is positioned distally relative to the cam surfaces of both the inner rails and the outer rails.  
It would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Shelton et al. device to include a laterally-opposed pair of outer rails extending upwardly from the base, wherein at least one of the outer rails includes at least one first cam surface, wherein the at least one first cam surface is inclined relative to the plane, wherein the at least one top surface is at least partially positioned distally relative to the at least one first cam surface, and a laterally-opposed pair of inner rails extending upwardly from the base, wherein at least one of the inner rails includes at least one first cam surface, and wherein the at least one top surface is at least partially positioned distally relative to the at least one first cam surface of the at least one of the inner rails, because such a modification would change the principle of operation of the Shelton et al. device and would require a substantial reconstruction and redesign of the elements as well as a change in the basic principle under which the Shelton et al. construction was designed to operate.  MPEP 2143.01 VI. (If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)). 
Regarding independent claim 16: the subject matter of claim 16 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 16 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“(i) at least one distal cam surface configured to lift the at least one staple driver to a first height during translation of the staple driver actuator along the longitudinal axis, 
(ii) at least one intermediate support surface configured to support the at least one staple driver at the first height during translation of the staple driver actuator along the longitudinal axis, and -4-Serial No. 17/088,953 
(iii) four proximal cam surfaces spaced apart from each other in a lateral direction and configured to lift the at least one staple driver from the first height to a second height during translation of the staple driver actuator along the longitudinal axis, wherein each proximal cam surface of the four proximal cam surfaces is at least partially positioned proximally relative to the at least one distal cam surface and relative to the at least one intermediate support surface”. 
The closest prior art to Shelton et al. (EP 3,015,080) discloses a jaw, an anvil, a cartridge, and a staple driver actuator 910 comprising a distal cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces 940, in which the pair of cam surfaces are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.  
The closest prior art to Shah (US Pat. Publ. No. 2017/0020525) discloses a staple driver actuator 42 comprising a distal cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces 940, in which the pair of cam surfaces are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.
The difference between the Shelton et al. reference, or a combination of the Shelton et al. and Shah references, and the claimed subject matter is that Shelton et al. or a combination of Shelton et al. and Shah do not disclose or teach  “(i) at least one distal cam surface configured to lift the at least one staple driver to a first height during translation of the staple driver actuator along the longitudinal axis, (ii) at least one intermediate support surface configured to support the at least one staple driver at the first height during translation of the staple driver actuator along the longitudinal axis, and -4-Serial No. 17/088,953 (iii) four proximal cam surfaces spaced apart from each other in a lateral direction and configured to lift the at least one staple driver from the first height to a second height during translation of the staple driver actuator along the longitudinal axis, wherein each proximal cam surface of the four proximal cam surfaces is at least partially positioned proximally relative to the at least one distal cam surface and relative to the at least one intermediate support surface”.  
The difference between the claimed subject matter and Shelton et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Shelton et al. disclose a jaw, an anvil, a cartridge, and a staple driver actuator including a distal cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces that are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.   Shah discloses a staple driver actuator including a distal cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces that are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.  Neither of the Shelton et al. or Shah references disclose or teach a staple driver actuator including four proximal cam surfaces spaced apart from each other in a lateral direction in which each of the four proximal cam surfaces is positioned proximally relative to the distal cam surface and relative to the intermediate support surface.  
It would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Shelton et al. device to include at least one distal cam surface configured to lift the at least one staple driver to a first height during translation of the staple driver actuator along the longitudinal axis, at least one intermediate support surface configured to support the at least one staple driver at the first height during translation of the staple driver actuator along the longitudinal axis, and -4-Serial No. 17/088,953four proximal cam surfaces spaced apart from each other in a lateral direction and configured to lift the at least one staple driver from the first height to a second height during translation of the staple driver actuator along the longitudinal axis, wherein each proximal cam surface of the four proximal cam surfaces is at least partially positioned proximally relative to the at least one distal cam surface and relative to the at least one intermediate support surface, because such a modification would change the principle of operation of the Shelton et al. device and would require a substantial reconstruction and redesign of the elements as well as a change in the basic principle under which the Shelton et al. construction was designed to operate.  MPEP 2143.01 VI. (If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)). 
Regarding independent claim 19: the subject matter of claim 19 is allowable over the prior art because of the combination of method step limitations and their functional relationship to one another.  Claim 19 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein the at least one first cam surface includes at least one distal cam surface, wherein the at least one second cam surface includes four proximal cam surfaces spaced apart from each other in a lateral direction, wherein each proximal cam surface of the four proximal cam surfaces is at least partially positioned proximally relative to the at least one distal cam surface and relative to the at least one intermediate support surface”.
The closest prior art to Shelton et al. (EP 3,015,080) discloses a method of operating an apparatus including an end effector having a stapling assembly including a staple driver actuator 910 comprising a first cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces 940, in which the pair of cam surfaces are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.  
The closest prior art to Shah (US Pat. Publ. No. 2017/0020525) discloses a staple driver actuator 42 comprising a distal cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces 940, in which the pair of cam surfaces are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.
The difference between the Shelton et al. reference, or a combination of the Shelton et al. and Shah references, and the claimed subject matter is that Shelton et al. or a combination of Shelton et al. and Shah do not disclose or teach a method of operating an apparatus “wherein the at least one first cam surface includes at least one distal cam surface, wherein the at least one second cam surface includes four proximal cam surfaces spaced apart from each other in a lateral direction, wherein each proximal cam surface of the four proximal cam surfaces is at least partially positioned proximally relative to the at least one distal cam surface and relative to the at least one intermediate support surface”.  
The difference between the claimed subject matter and Shelton et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. method would have gone beyond mere substitution or incorporation of a known method capable of achieving predictable results.  Any modification to the Shelton et al. method to arrive at the claimed subject matter would have required a reworking of the structure and method steps and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Shelton et al. disclose a method of operating an apparatus including a staple driver actuator including a distal cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces that are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.   Shah discloses a staple driver actuator including a distal cam surface, an intermediate support surface, and a pair of proximal laterally spaced cam surfaces that are spaced proximally relative to the distal cam surface and relative to the intermediate support surface.  Neither of the Shelton et al. or Shah references disclose or teach a method of operating an apparatus including a staple driver actuator including four proximal cam surfaces spaced apart from each other in a lateral direction in which each of the four proximal cam surfaces is positioned proximally relative to the distal cam surface and relative to the intermediate support surface.  
It would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the Shelton et al. method to include operating an apparatus wherein the at least one first cam surface includes at least one distal cam surface, wherein the at least one second cam surface includes four proximal cam surfaces spaced apart from each other in a lateral direction, wherein each proximal cam surface of the four proximal cam surfaces is at least partially positioned proximally relative to the at least one distal cam surface and relative to the at least one intermediate support surface, because such a modification would change the principle of operation of the Shelton et al. device and method and would require a substantial reconstruction and redesign of the elements and method steps as well as a change in the basic principle under which the Shelton et al. construction was designed to operate.  MPEP 2143.01 VI. (If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        25 July 2022